DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2022 has been entered. Claims 1, 3, 5-12, 14, 17, and 19-21 have been amended.  Claims 22 and 23 have been added. Applicant’s submission dated 11 December 2015 has been received and made of record.  Claims 1, 4, 13-17, 20-27, and 29-31 have been amended.  Applicant's amendments to the claims have overcome each and every objection and U.S.C. 112 rejection previously set forth in the Final Office Action mailed 11 April 2022.

Response to Arguments
In response to Applicant’s argument (Page 9, last section) in regards to claim 1 stating that the prior art of record fails to show evaluate the rule to further determine at least one non-default feature of the conference not enabled for default conferences and wherein the non-default feature comprises at least one of screen sharing or video communications, the examiner respectfully disagrees. Upon further consideration of the primary reference, Chakra, shows this feature. Chakra shows that if the severity rating/rule of the detected defect is high then a video feed conference is initiated instead of an online messaging conference. ([0060]) Therefore, the non-default feature of video communication is enabled which is not enabled for default conferences of online messaging. The entire rejection is detailed below.

In response to Applicant’s argument (Page 9, last section) in regards to claim 19 stating that the prior art of record fails to show evaluate the rule to further determine at least one non-default feature of the conference not enabled for default conferences and wherein the non-default feature comprises at least on of screen-sharing or video the communication, the examiner would like to note that the claim language of claim 19 is different than this limitation of claim 1 and, as such, requires a new rejection with a new reference. The new rejection is detailed below.

In regards to Applicant’s argument (Pages 10-11) stating that Harper fails to show receiving, from one of the number of communication devices, a communication input to a chat interface and determine whether the communication input comprises a communication or a command, the examiner respectfully disagrees. Harper shows a dynamic chat module that facilitates communication between users. The communication may include text data. ([0080]; Fig. 2, 232; Fig. 3) The dynamic chat module may launch a chatbot that performs tasks and displays information in the dynamic chat module. ([0081]; [0084]; [0085])  A chatbot may provide an input from a user to an approval service or software application. ([0045]; [0042]) It is well known in the art that a chatbot is a software application that conducts online conversations via text or human conversation. In order for a chatbot to determine whether to perform a task in a textual chat it must determine if the textual input to the chat is a command for it to perform. Therefore, it is determined whether the textual communication input is a communication that is just shared in the chat for all users or a command for the chatbot to perform.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites the limitation “initiating the at least on non-default features comprising the at least one software application or a particular configuration for the at least one software application in accordance with the rule”. It appears this limitation has no support based on its dependence from claim 19. Claim 19 recites “wherein the non-default feature comprises at least one of screen sharing or video communications” and “receiving a chat message from one of the number of communication devices and providing the chat message to at least one other of the number of communication devices, when determined to be a communication, and to at least one software application when determined to be a command”. The specification details that conference features may be selectively added beyond a set of default features common for all conferences based on the rule, such as recording and screen sharing. ([0054]) Further the specification details that other features of a conference may be determined based on a rule and that feature may be a video feature. ([0063]) The specification details that the rule may indicate a required software application and determining whether a chat message is a command to the software application. If so, the command is provided to the software application. The software application comprises a software tool to perform at least one of accessing data monitored system, diagnosing a fault in the monitored system, altering an operation parameter of the monitored system, receiving a command for execution by the monitored system, or reporting an output from the monitored system. ([0021]) There is no support that the non-default features of screen sharing or video communications comprise the least one software application that receives the command or a particular configuration of the at least one software application that receives the command.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al. (U.S. Patent Publication 2017/0344926), hereinafter Chakra, in view of Shaffer et al. (U.S. Patent Publication 2007/0011498), hereinafter Shaffer.
Regarding claim 1, Chakra shows
A system (Fig. 3) for automatically configuring and initiating a conference, comprising: ([0016]; [0038]; i.e. Processing system utilizing a processor and instructions stored in a memory to provide the method.)
a data storage comprising a non-transitory media; (Fig. 3, 104/114)
a processor; (Fig. 3, 101)
a network interface (Fig. 3, 106) to a network; (Fig. 3, 116) and  
wherein the processor is configured by machine-readable instructions maintained in a non-transitory storage to cause the processor to: ([0038]; [0041])
receive an event (i.e. log event) via the network, (i.e. computer network) wherein the event originates from a monitored system; (i.e. Network system in computer network provides logs, thereby being monitored.) ([0002]; [0016], lines 1-7; [0046]; [0052], lines 1-7)
parse the event to obtain a number of attributes; (i.e. device identifier and error code) ([0052], lines 7-10; [0045]; i.e. The event log inherently would be parsed in order to retrieve the device identifier and error code to data mine the defect repository.) 
access a rule (i.e. possible resolutions/severity rating) from the data storage; (Fig. 4, 204; i.e. defect repository) ([0045]; [0054], lines 17-30)
evaluate the rule to further determine at least one non-default feature (i.e. video) of the conference not enabled for default conferences (i.e. online messaging) and wherein the non-default feature comprises at least one of screen sharing or video communications; and ([0060]; i.e. If the severity rating is high then a video feed conference is immediately initiated instead of online messaging conferencing.)
initiate the conference comprising connections, via the network, to a number of communication devices associated with the specific users ([0059-0060])
However, Chakra fails to explicitly show
evaluate the rule to determine specific users required to resolve the event, wherein the rule is selected based on the value for the number of attributes; and 
initiate the conference comprising connections, via the network, to a number of communication devices associated with the specific users determined from the rule.  
Shaffer shows
detect an event via the network (Fig. 1, 36a) wherein the event originates from a monitored system (Fig. 1, SS; i.e. software system) ([0027])
access a rule (i.e. workflow) from the data storage; (Fig. 2, 50) ([0029], lines 1-7)
evaluate the rule to determine specific users (i.e. who should be notified) required to resolve the event, wherein the rule is selected based on the value for the number of attributes; (i.e. type of error and software system) and ([0029]; [0023])
initiate the conference comprising connections, via the network, to a number of communication devices (Fig 3, 32; Fig. 2, 61/63/65)  associated with the users (Fig. 2, 60/62/64) determined from the rule. ([0028]; [0034])
Shaffer and Chakra are considered analogous art because they involve resolving detected system errors. Chakra shows receiving an error event and parsing/analyzing the event to identify users to resolve the error. Shaffer shows the details on how a workflow is accessed to identify the users and initiate the conference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra to incorporate the teachings of Shaffer wherein evaluate the rule to determine specific users required to resolve the event, wherein the rule is selected based on the value for the number of attributes and initiate the conference comprising connections, via the network, to a number of communication devices associated with the users determined from the rule. Doing so provides the details on how a workflow may be used to identify the necessary users to resolve the error.

Regarding claim 9, Chakra in view of Shaffer shows all of the features with respect to claim 1 as outlined above. Chakra in view of Shaffer further shows   
The system of claim 1, wherein the instructions further cause the processor to enable a chat interface between the number of communication devices to enable communication, via the network, between the specific users. (Shaffer: [0034], lines 1-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra to incorporate the teachings of Shaffer wherein the instructions further cause the processor to enable a chat interface between the number of communication devices to enable communication, via the network, between the users in order to facilitate the communication between the users.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra in view of Shaffer as applied above, and further in view of Hintermeister et al. (U.S. Patent Publication 2008/0126480), hereinafter Hintermeister.
Regarding claim 3, Chakra in view of Shaffer shows all of the features with respect to claim 1 as outlined above. However, Chakra in view of Shaffer fails to show 
The system of claim 1, wherein the instructions further cause the processor to: 
evaluate the rule further indicating a required software application; and 
at least one of access or launch the required software application and presenting the required software application interface to the conference.
Hintermeister shows
evaluate the rule (i.e. collaboration policy) further indicating a required software application; (i.e. user interface portal/user interface component/”storage health”) and (Hintermeister: [0059-0060]; [0039-0040]; [0085]; i.e. A default user interface for a particular error includes specific/required user interface portals.)
at least one of access or launch the required software application and presenting a required software application interface of the required software application to the conference. (Hintermeister: [0085], lines 8-11; Fig. 4A)
Hintermeister and Chakra in view of Shaffer are considered analogous art because they involve collaborations about system errors. Chakra in view Shaffer shows initiating a collaboration among the identified users. Hintermeister shows that such a collaboration may include portals specific to particular detected errors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer to incorporate the teachings of Hintermeister wherein evaluate the rule further indicating a required software application and at least one of access or launch the required software application and presenting the required software application interface to the conference. Doing so automatically configures the collaboration with the necessary portals.

Regarding claim 8, Chakra in view of Shaffer in view Hintermeister shows all of the features with respect to claim 3 as outlined above. Chakra in view of Shaffer in view of Hintermeister further shows  
The system of claim 3, wherein the instructions further cause the processor to access a configuration (i.e. optimized portlet view) from the data storage and apply the configuration to the required software application. (Hintermeister: [0059-0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer to incorporate the teachings of Hintermeister wherein the instructions further cause the processor to access a configuration from the data storage and apply the configuration to the required software application from the same reasons identified above for claim 3.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra in view of Shaffer in view of Harper et al. (U.S. Patent Publication 2020/0192743), hereinafter Harper.
Regarding claim 10, Chakra in view of Shaffer shows all of the features with respect to claim 1 as outlined above. However, Chakra in view of Shaffer fails to show
The system of claim 1, wherein the instructions further cause the processor to: 
evaluate the event and, at a subsequent time, determine if an escalation is required; and  
upon determining an escalation is required, automatically adding at least one escalation user, adding at least one escalation software application, or adding at least one escalation feature to the software application. 
Harper shows
evaluate the event (i.e. incident information) and, at a subsequent time, determine if an escalation (i.e. additional user is invited) is required; and (Harper: [0081])
upon determining an escalation is required, automatically adding at least one escalation user, adding at least one escalation software application, or adding at least one escalation feature to the at least one escalation software application. (Harper: [0081])
Harper and Chakra in view of Shaffer are considered analogous art because they involve collaborations to resolve incidents. Chakra in view of Shaffer shows initiating a collaboration to resolve a system error. Harper shows that such a collaboration may include inviting additional user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer to incorporate the teachings of Harper wherein evaluate the event and, at a subsequent time, determine if an escalation is required and upon determining an escalation is required, automatically adding at least one escalation user, adding at least one escalation software application, or adding at least one escalation feature to the software application. Doing so insures that the appropriate users are participating to resolve the incident. 

Regarding claim 11, Chakra in view of Shaffer shows all of the features with respect to claim 1 as outlined above. However, Chakra in view of Shaffer fails to show
The system of claim 1, wherein at least one, but less than all of the specific users, comprise an artificially intelligent user. 
Harper shows
wherein at least one, but less than all of the specific users, comprise an artificially intelligent user. (i.e. BOT) (Harper: [0084])
Harper and Chakra in view of Shaffer are considered analogous art because they involve collaborations to resolve incidents. Chakra in view of Shaffer shows initiating a collaboration to resolve a system error. Harper shows that such a collaboration may include a bot or dynamic widget to diagnose a fault. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer to incorporate the teachings of Harper wherein at least one, but less than all of the users, comprise an artificially intelligent user. Doing so helps further facilitate the incident resolution. (Harper: [0084], lines 1-4)

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra in view of Shaffer in view of Hintermeister in view of Harper et al. (U.S. Patent Publication 2020/0192743), hereinafter Harper.
Regarding claim 4, Chakra in view of Shaffer in view of Hintermeister shows all of the features with respect to claim 3 as outlined above. However, Chakra in view of Shaffer in view of Hintermeister fails to show 
The system of claim 3, wherein the required software application comprises a software tool configured to perform at least one of accessing data from the monitored system, diagnosing a fault in the monitored system, altering an operational parameter of the monitored system, receiving a command for execution by the monitored system, or reporting an output from the monitored system. 
Harper shows
wherein the required software application (i.e. bot or dynamic widget) comprises a software tool configured to perform at least one of accessing data from the monitored system, diagnosing a fault in the monitored system, (i.e. determining connectivity parameters by running a server health check) altering an operational parameter of the monitored system, receiving a command for execution by the monitored system, or reporting an output from the monitored system. (Harper: [0084])
Harper and Chakra in view of Shaffer in view of Hintermeister are considered analogous art because they involve collaborations to resolve incidents. Chakra in view of Shaffer shows initiating a collaboration to resolve a system error. Harper shows that such a collaboration may include a bot or dynamic widget to diagnose a fault. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer in view of Hintermeister in view of Van Rensburg to incorporate the teachings of Harper wherein the software application comprises a software tool configured to perform at least one of accessing data from the monitored system, diagnosing a fault in the monitored system, altering an operational parameter of the monitored system, receiving a command for execution by the monitored system, or reporting an output from the monitored system. Doing so provides helps further facilitate the incident resolution. (Harper: [0084], lines 1-4)

Regarding claim 5, Chakra in view of Shaffer in view of Hintermeister shows all of the features with respect to claim 3 as outlined above. However, Chakra in view of Shaffer in view of Hintermeister fails to show 
The system of claim 3, wherein the instructions further cause the processor to: 
receive, from one of the number of communication devices, a communication input to a chat interface; 
determine whether the communication input comprises a communication or a command; 
the processor, upon determining the communication input comprises the communication, provides the communication to at least one other of the number of communication devices; and 
the processor, upon determining the communication input comprises the command, provides the command to the required software application.
Harper shows
receive, from one of the number of communication devices, a communication input to a chat interface; (Fig. 2; Fig. 3) ([0041]; [0080])
determine whether the communication input comprises a communication or a command; ([0045]; [0042]; i.e. When a BOT in the chatroom determines that the chat message is an approval/command it sends the approval to an approval service. [0041]; [0080]; i.e. If the message is part of the communication it will shared in the chatroom for all of the other participants.)
the processor, upon determining the communication input comprises the communication, provides the communication to at least one other of the number of communication devices; and ([0041]; [0080]; i.e. If the message is part of the communication it will shared in the chatroom for all of the other participants.)
the processor, upon determining the communication input comprises the command, (i.e. approval) provides the command to the required software application. (i.e. service such as approval service) ([0045]; [0042]; i.e. When a BOT in the chatroom determines that the chat message is an approval/command it sends the approval to an approval service.)
Harper and Chakra in view of Shaffer in view of Hintermeister are considered analogous art because they involve collaborations to resolve incidents. Chakra in view of Shaffer shows initiating a collaboration to resolve a system error. Harper shows that such a collaboration may include a bot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer in view of Hintermeister to incorporate the teachings of Harper wherein receive, from one of the number of communication devices, a communication input to the chat interface, determine whether the communication input comprises a communication or a command, upon determining the input comprises the communication, provides the communication to at least one other of the number of communication devices, and upon determining the input comprises the command, provides the command to the software application. Doing so helps further facilitate the incident resolution. (Harper: [0084], lines 1-4)

Regarding claim 6, Chakra in view of Shaffer in view of Hintermeister in view of Harper shows all of the features with respect to claim 5 as outlined above. Chakra in view of Shaffer in view of Hintermeister in view of Harper further shows
The system of claim 5, wherein the instructions further cause the processor to present an output from the required software application via the chat interface (Harper: Fig. 2, 232; i.e. dynamic chat module) interspersed with chat messages from the number of communication devices associated with the specific users. (Harper: [0084]; [0088]; i.e. The output of the bots/dynamic widgets are displayed in the chat as they occur. Thereby, being interspersed with the chat messages.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer in view of Hintermeister to incorporate the teachings of Harper wherein the instructions further cause the processor to present an output from the required software application via the chat interface interspersed with chat messages from the number of communication devices associated with the users for the same motivation as detailed in claim 5. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors et al. (U.S. Patent Publication 2006/0244818), hereinafter Majors.
Regarding claim 19, Chakra shows
A conferencing server, (Fig. 3) comprising: ([0016]; [0038]; i.e. Processing system utilizing a processor and instructions stored in a memory to provide the method.)
a data storage comprising a non-transitory media; (Fig. 3, 104/114)
a processor; (Fig. 3, 101)
a network interface (Fig. 3, 106) to a network; (Fig. 3, 116) and  
wherein the processor is configured by machine-readable instructions maintained in a non-transitory storage to cause the processor to: ([0038]; [0041])
receive an event (i.e. log event) via the network, (i.e. computer network) wherein the event originates from a monitored system; (i.e. Network system in computer network provides logs, thereby being monitored.) ([0002]; [0016], lines 1-7; [0046]; [0052], lines 1-7)
parse the event to obtain a number of attributes; (i.e. device identifier and error code) ([0052], lines 7-10; [0045]; i.e. The event log inherently would be parsed in order to retrieve the device identifier and error code to data mine the defect repository.) 
access a rule (i.e. possible resolutions) from the data storage; (Fig. 4, 204; i.e. defect repository) ([0045])
initiate the conference comprising connections, via the network, to a number of communication devices associated with the specific users ([0059-0060])
However, Chakra fails to explicitly show
evaluate the rule to determine specific users required to resolve the event, wherein the rule is determined by the number of attributes; 
initiate the conference comprising connections, via the network, to a number of communication devices associated with the specific users determined from the rule, wherein the server is initiated with default features common to all conferences and at least one non-default feature, selected in accordance with the rule; and 
Shaffer shows
detect an event via the network (Fig. 1, 36a) wherein the event originates from a monitored system (Fig. 1, SS; i.e. software system) ([0027])
access a rule (i.e. workflow) from the data storage; (Fig. 2, 50) ([0029], lines 1-7)
evaluate the rule to determine specific users (i.e. who should be notified) required to resolve the event, wherein the rule is selected based on the value for the number of attributes; (i.e. type of error and software system) and ([0029]; [0023])
initiate the conference comprising connections, via the network, to a number of communication devices (Fig 3, 32; Fig. 2, 61/63/65)  associated with the specific users (Fig. 2, 60/62/64) determined from the rule.  ([0028]; [0034])
Shaffer and Chakra are considered analogous art because they involve resolving detected system errors. Chakra shows receiving an error event and parsing/analyzing the event to identify users to resolve the error. Shaffer shows the details on how a workflow is accessed to identify the users and initiate the conference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra to incorporate the teachings of Shaffer wherein evaluate the rule to determine specific users required to resolve the event, wherein the rule is selected based on the value for the number of attributes and initiate the conference comprising connections, via the network, to a number of communication devices associated with the users determined from the rule. Doing so provides the details on how a workflow may be used to identify the necessary users to resolve the error.
However, Chakra in view of Shaffer fails to show
wherein the server is initiated with default features common to all conferences and at least one non-default feature, selected in accordance with the rule; and 
Hintermeister shows
initiate the conference comprising connections, via the network, to a number of communication devices associated with the users determined from the rule, (i.e. collaboration policy) wherein the server is initiated with default features (Fig. 4A, 412/418; i.e. chat or text messaging interface/menu bar) common to all conferences and at least one non-default feature, (Fig. 4A, 416; i.e. particular user interface portal/user interface component) selected in accordance with the rule; and (Hintermeister: [0039-0040]; [0042], lines 3-7; Fig. 4A; [0085]; [0059-0060])
Hintermeister and Chakra in view of Shaffer are considered analogous art because they involve collaborations about system errors. Chakra in view Shaffer shows initiating a collaboration among the identified users. Hintermeister shows that such a collaboration may include portals specific to particular detected errors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer to incorporate the teachings of Hintermeister wherein the server is initiated with default features common to all conferences and at least one non-default feature, selected in accordance with the rule.  Doing so automatically configures the collaboration with the necessary portals. 
However, Chakra in view of Shaffer in view of Hintermeister fails to show
receiving a chat message from one of the number of communication devices and providing the chat message to at least one other of the number of communication devices, when determined to be a communication, and to at least one software application when determined to be a command. 
Harper shows
receiving a chat message from one of the number of communication devices and providing the chat message to at least one other of the number of communication devices, when determined to be a communication, ([0041]; [0080]) and to at least one software application ([0045]; i.e. approval service/logging service) when determined to be a command. (i.e. approval) ([0042]; i.e. When a BOT in the chatroom determines that the chat message is an approval/command it sends the approval to an approval service.)
  Harper and Chakra in view of Shaffer in view of Hintermeister are considered analogous art because they involve collaborations to resolve incidents. Chakra in view of Shaffer shows initiating a collaboration to resolve a system error. Harper shows that such a collaboration may include a bot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer in view of Hintermeister to incorporate the teachings of Harper wherein receiving a chat message from one of the number of communication devices and providing the chat message to at least one other of the number of communication devices, when determined to be a communication, and to at least one software application when determined to be a command. Doing so helps further facilitate the incident resolution. (Harper: [0084], lines 1-4)
However, Chakra in view of Shaffer in view of Hintermeister in view of Harper fail to show
wherein the non-default feature comprises at least one of screen sharing, or video communications
Majors shows
initiate the conference comprising connections, via the network, (Fig. 1; i.e. internet) to a number of communication devices (Fig. 1, 20; i.e. user computers) associated with the users determined from the rule, ([0046]; Fig. 3; i.e. client configuration including user list and streams in conference chosen from audio or audio+video) ([0050]) wherein the conferencing server (Fig. 1, 34) is initiated ([0053]) with default features (i.e. audio) common to all conferences and at least one non-default feature, (i.e. video) selected in accordance with the rule and wherein the non-default feature comprises at least one of screen sharing or video communications ([0046]; Fig. 3; i.e. The conference may be configured for just the default feature of audio or the default feature of audio and the non-default feature of video. Since all conferences would have at least audio, it is considered the default feature common to all conferences.)
Majors and Chakra in view of Shaffer in view of Hintermeister in view of Harper are considered analogous art because they involve conferencing.  Chakra in view Shaffer shows initiating a collaboration among the identified users. Majors shows that such a conference may include non-default features such as video. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer in view of Hintermeister in view of Harper to incorporate the teachings of Majors wherein the non-default feature comprises at least one of screen sharing, or video communications. Doing so provides that the conference will be initiated with the appropriate features.

Regarding claim 20, Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors shows all of the features with respect to claim 19 as outlined above. Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors further shows 
The conferencing server of claim 19, further comprising initiating the at least one non-default feature comprising the at least one software application or a particular configuration of the at least one software application in accordance with the rule.  (Hintermeister: [0059-0060]; [0085])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer to incorporate the teachings of Hintermeister wherein comprising initiating the at least one non-default feature comprising the software application or a particular configuration of the software application in accordance with the rule for the same motivation as detailed in claim 19.

Regarding claim 21, , Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors shows all of the features with respect to claim 19 as outlined above. Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors further shows
The system of claim 1, wherein at least one, but less than all of the users, comprise an artificially intelligent user. (i.e. BOT) (Harper: [0084])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer in view of Hintermeister to incorporate the teachings of Harper wherein at least one, but less than all of the users, comprise an artificially intelligent user. Doing so helps further facilitate the incident resolution. (Harper: [0084], lines 1-4)

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors as applied above, and further in view of Huang et al. (U.S. Patent Publication 2019/0236547), hereinafter Huang.
Regarding claim 22, Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors shows all of the features with respect to claim 19 as outlined above. However, Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors fails to show
The conferencing server of claim 19, wherein the non-default feature comprises two or more of session recording, screen sharing, or video communications. 
Huang shows
wherein the non-default feature (i.e. a feature that is added) comprises two or more of session recording, screen sharing, or video communications. ([0066])
Huang and Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors are considered analogous art because they involve conferencing. Majors shows that non-default features may be added to conference. Huang shows that such features may include session recording, screen sharing, and video communications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors to incorporate the teachings of Huang wherein the non-default feature comprises two or more of session recording, screen sharing, or video communications. Doing so provides the ability to add useful features to the conference.

Regarding claim 23, Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors shows all of the features with respect to claim 19 as outlined above. However, Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors fails to show
The conferencing server of claim 19, wherein the non-default feature comprises each of session recording, screen sharing, and video communications.
Huang shows
wherein the non-default feature (i.e. a feature that is added) comprises each of session recording, screen sharing, and video communications. ([0066])
Huang and Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors are considered analogous art because they involve conferencing. Majors shows that non-default features may be added to conference. Huang shows that such features may include session recording, screen sharing, and video communications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakra in view of Shaffer in view of Hintermeister in view of Harper in view of Majors to incorporate the teachings of Huang wherein the non-default feature comprises each of session recording, screen sharing, and video communications. Doing so provides the ability to add useful features to the conference.

Allowable Subject Matter
Claims 12-15 and 17 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451